                                          Case 5:20-cv-05799-LHK Document 103 Filed 09/12/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7
                                                                        UNITED STATES DISTRICT COURT
                                   8

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          SAN JOSE DIVISION

                                  11
                                         NATIONAL URBAN LEAGUE, et al.,                      Case No. 20-CV-05799-LHK
                                  12
Northern District of California




                                                         Plaintiffs,
 United States District Court




                                                                                             ORDER TO IDENTIFY KEY
                                  13                                                         DOCUMENTS IN THE
                                                   v.                                        ADMINISTRATIVE RECORD
                                  14
                                         WILBUR L. ROSS, et al.,
                                  15
                                                         Defendants.
                                  16

                                  17
                                                Because of the need for the Court to rule on Plaintiffs’ motion for stay and preliminary
                                  18
                                       injunction as promptly as possible after the September 17, 2020 hearing, the parties are ordered to
                                  19
                                       file on Monday, September 14, 2020 by 1 p.m. Pacific Time/4 p.m. Eastern Time a one page
                                  20
                                       statement, with no argument, that identifies the Bates ranges for the five documents that
                                  21
                                       Defendants produce on Sunday, September 13, 2020 that each side believes best supports their
                                  22
                                       position. The Court requests narrowly tailored Bates ranges because the Court will have less than
                                  23
                                       an hour to review the documents before the September 14, 2020 Case Management Conference at
                                  24
                                       2 p.m.
                                  25
                                                To assist in planning the review of the documents that Defendants will produce on Sunday,
                                  26
                                       September 13, 2020, Defendants are ordered to file a statement on Sunday, September 13, 2020 by
                                  27

                                  28                                                     1
                                       Case No. 20-CV-05799-LHK
                                       ORDER TO IDENTIFY KEY DOCUMENTS IN THE ADMINISTRATIVE RECORD
                                          Case 5:20-cv-05799-LHK Document 103 Filed 09/12/20 Page 2 of 2




                                   1   noon Pacific Time/3 p.m. Eastern Time indicating what approximate time Defendants will file

                                   2   their administrative record documents that day.

                                   3   IT IS SO ORDERED.

                                   4

                                   5   Dated: September 12, 2020

                                   6                                                     ______________________________________
                                                                                         LUCY H. KOH
                                   7                                                     United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                     2
                                       Case No. 20-CV-05799-LHK
                                       ORDER TO IDENTIFY KEY DOCUMENTS IN THE ADMINISTRATIVE RECORD
